Fourth Court of Appeals
                                San Antonio, Texas
                                      January 7, 2021

                                   No. 04-18-00833-CV

                IN THE INTEREST OF M.A.G. AND Z.A.G., CHILDREN

                  From the County Court at Law No 2, Webb County, Texas
                            Trial Court No. 2017FLI001815 C3
                         Honorable Missy Medary, Judge Presiding


                                      ORDER

Sitting:      Luz Elena D. Chapa, Justice
              Beth Watkins, Justice
              Liza A. Rodriguez, Justice

       Abelardo G. Gonzalez's motion for extension of time to file a motion for rehearing is
granted. The deadline for filing a motion for rehearing is extended to January 27, 2021.




                                                 _________________________________
                                                 Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of January, 2021.



                                                 ___________________________________
                                                 Michael A. Cruz,
                                                 Clerk of Court